Citation Nr: 0922466	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  93-39 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder, 
secondary to the service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1956 to August 
1958.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1994 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the Board denied the claim of secondary 
service connection for a low back disorder.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (hereinafter the Court), however, and the 
Veteran and VA filed a Joint Motion for Remand.  A December 
2008 Order of the Court then granted the joint motion, 
vacating the Board's decision and remanding the case for 
readjudication in compliance with the terms of the joint 
motion.

Per the instructions in the December 2008 Court remand and 
the Joint Motion for Remand, a VA examination must be 
conducted to determine whether it is at least as likely as 
not that the Veteran's service-connected right ankle 
disability has aggravated his low back disorder.  

Accordingly, the case is REMANDED for the following action:

1. The AMC should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC should obtain all outstanding 
VA treatment records.  Additionally, the 
AMC should ask the Veteran about the 
existence of any outstanding private 
treatment records.  

3.  The AMC should schedule the Veteran 
for a VA examination before an 
appropriate medical practitioner to 
determine the nature and etiology of the 
Veteran's low back disorder.  The 
examiner is requested to state whether it 
is at least as likely as not that any 
diagnosed low back disorder has been 
aggravated (permanently worsened) by the 
service-connected right ankle disability, 
to include any altered gait caused by the 
right ankle disability.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder should be 
available for review by the examiner in 
conjunction with the examination, and 
this fact should be acknowledged in the 
report.  A complete rationale for all 
opinions expressed must be provided.

4.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

